Title: General Orders, 13 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Sunday Oct. 13th .82
                     Parole Georgetown,
                     Countersigns Port Tobacco, Bladensburg.
                  
                  For the day tomorrow Major General St ClairCol. Z. ButlerMajor WyllysBrig. Major CoxQuarter Master BulklyFor duty tomorrowthe Rhode Island & 1st Massa. Regiments.
                  The 2d Massachusetts regiment will releive the men of the 2d New York regiment on duty at Stoney point & Kakiat tomorrow.
               